Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on March 17, 2020.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation “the priority of the world object at an n-way stop”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 introduced “priority at an n-way stop”.    
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “hot word” in claim 15 is used by the claim to mean “a readily distinguishable highlighted title”, while the accepted meaning is not known in this context, other than being a higher temperature.  The term is indefinite because the specification does not clearly redefine the term.  The word “obstacle” and term “oncoming traffic” are used as examples of a “hot word” but there is no definition to determine what words would be considered a “hot word” and the relative term renders the claim indefinite.  The term "hot word" is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 16 is rejected for incorporation of the errors of claim 15 by dependency.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, 

Step 1

According to the first part of the analysis, in the instant case, claims 1-2 and 5-10 are directed to an apparatus, claims 11-16 to a method, and claims 17-20 also to a method.  These are a “process” or “machine”.  Thus, each of these claims falls within one of the four statutory categories.

Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1).  In this case, the claims are determined to recite a judicial exception as explained below.

Claim 1 recites: 
An apparatus for use in traversing a vehicle transportation network by an autonomous vehicle (AV), comprising: a memory; and a processor, the processor configured to 

The basic elements of claim 1 are determining an action, generating an explanation for the action, and displaying the explanation, as claimed.  These steps describe the concept of explaining why an action is taken, which corresponds to concepts identified as abstract ideas by the courts in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014), Affinity Labs of Texas, LLC v. Amazon.com, 838 F.3d 1266, 120 U.S.P.Q.2d 1210 (Fed. Cir. 2016) or Affinity Labs of Texas, LLC v. DirectTV, LLC, 838 F.3d 1253, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016).  The concept described in claim 1 is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claim 1 of explaining why an action is taken is an abstract idea.  
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to 
In the Specification, the “processor” is merely defined as “any device or combination of devices capable of manipulating or processing a signal or other information now-existing or hereafter developed” [0042].  The “memory” is defined as “any tangible non-transitory computer-usable or computer-readable medium, capable of, for example, containing, storing, communicating, or transporting machine readable instructions, or any information associated therewith [0043].
All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
  Save for the recitation of generic computer components (“processor” and “memory”), these steps appear to be practically implementable in the human mind and are understood to be a recitation of a mental process. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1630, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas-the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v, 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  
Dependent claims 2 and 5-10 define additional details on the processing of the data.   
This adds additional detail to the abstract idea but does not improve functioning of a computer or any other technology.  It merely provides conventional computer implementation. 
Dependent claims 3 and 4 are not rejected, as they perform a tangible action in traversing the vehicle transportation network.
Accordingly, claims 1-2 and 5-10 are not drawn to eligible subject matter as they are directed to recite the same abstract idea without significantly more.
Claim 11 is comparable to claim 1 with the same elements recited as a method claim.
Claim 11 is rejected under 35 U.S.C. 101 under the same reasoning as the rejection of claim 1.
Dependent claims 10-16 are similar to claims 2 and 5-10 and are rejected for the same reasoning as the rejection of claims 2 and 5-10.   
Claim 17 is comparable to claim 1 with the same elements recited as a method claim.  
 Claim 17 is rejected under 35 U.S.C. 101 under the same reasoning as the rejection of claim 1.
Dependent claims 18-20 are similar to claims 2 and 5-10 and are rejected for the same reasoning as the rejection of claims 2 and 5-10. 

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the judicial exception into a practical application of the judicial exception.
Claim 1 recites limitations for determining an action, generating an explanation for the action, and displaying the explanation, as claimed.  Claim 1 does not include additional elements that are sufficient to amount to integration of the judicial exception into a practical application because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the 
In the Specification, the “processor” and “memory” are defined broadly as generic computer components.  All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
The data is not utilized by the vehicle or incorporated into operation of a vehicle or a vehicle control system.
Claims 2 and 5-20 do not recite additional elements to incorporate the judicial exception into a practical application beyond those addressed above.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis.
As discussed above, the claims do not recite significantly more than the judicial exception.  The recitation of a “processor” and a “memory” are understood to be generic computer equipment.  
There are no improvements to the functioning of a computer, improvements to other technology, use of a particular machine, transformation of a particular article to a different state or thing, non-conventional arrangement of computer components, or other meaningful limitations beyond linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 9, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gordon et al., U.S. Patent 10.093,322 B2 (2018) in view of Berntorp et al., U.S. Patent 10,408,638 B2 (2019).
As to claim 1, Gordon et al. discloses an apparatus for use in traversing a vehicle transportation network by an autonomous vehicle (AV), comprising: 
a memory (Column 2, Lines 21-45); and 
a processor (Column 3, Lines 29-45), the processor configured to execute instructions stored in the memory to: 
determine, in response to identifying vehicle operational scenarios of a scene, an action for controlling the AV, wherein the action is from a selected decision component that determined the action (Column 5, Lines 20-34, Figure 4, step 406); 
generate an explanation as to why the action was selected, wherein the explanation comprises respective descriptors of the action, the selected decision component, and the state factor (Column 11, Lines 18-48); and 
display the explanation in a graphical view, wherein the graphical view includes a first graphical indicator of a world object of the selected decision component, a second graphical indicator describing the state factor, and a third graphical indicator describing the action (Column 9, Lines 7-20, Column 11, Lines 45-48).
Gordon et al. does not disclose making the determination based on level of certainty associated with a state factor, as claimed.
Berntorp et al. discloses making the determination based on level of certainty associated with a state factor (Column 11, Lines 19-59).


As to claim 3, Gordon et al., as modified by Berntorp et al., discloses the apparatus of claim 1.  Gordon et al. discloses wherein the control of the AV is performed after the display of the explanation.
It would have been obvious to one having ordinary skill in the relevant art to control then explain, as the control of the vehicle is more important to safety.  Explanation of the control is helpful to the passenger to understand and anticipate the action, but the need for the action is more important than the explanation.
See MPEP 2144
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious).
As to claim 4, Gordon et al., as modified by Berntorp et al., discloses the apparatus of claim 1.  Gordon et al. further discloses wherein the instructions further comprise instructions to: control the AV to traverse the vehicle transportation network using the action after the displaying the explanation (Figure 4, Column 6, Lines 18-33).
As to claim 9, Gordon et al., as modified by Berntorp et al., discloses the apparatus of claim 1.  Gordon et al. further discloses wherein the state factor describes a predicted action of the world object and wherein the second graphical indicator depicts the state factor (Column 11, Lines 15-23, Column 11, Lines 45-48).
As to claim 11, Gordon et al. discloses a method for use in traversing a vehicle transportation network by an autonomous vehicle (AV), comprising: 
determining, in response to identifying vehicle operational scenarios of a scene, an action for controlling the AV, wherein the action is from a selected decision component that determined the action based on a level of certainty associated with a state factor (Column 5, Lines 20-34, Figure 4, step 406);
generating an explanation as to why the action was selected, wherein the explanation comprises respective descriptors of the action, the selected decision component, and the state factor (Column 11, Lines 18-48); 
receiving, at an autonomous system, the explanation (Column 11, Lines 18-48); and 
displaying the explanation to a tele-operator in a graphical view, wherein the graphical view includes a first graphical indicator of a world object of the selected decision component, a second graphical indicator describing the state factor, and a third graphical indicator describing the action (Column 9, Lines 7-20, Column 11, Lines 45-48).

Berntorp et al. discloses making the determination based on level of certainty associated with a state factor (Column 11, Lines 19-59).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method, as disclosed by Gordon et al., with the use of autonomous driving determinations based on level of certainty associated with a state factor, as claimed, as disclosed by Berntorp et al., to provide the safest possible driving operation with the sensor information on the route, allowing the vehicle to make decisions reliably and safely.

Claims 5, 7-8, and 12-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gordon et al., U.S. Patent 10.093,322 B2 (2018) in view of Berntorp et al., U.S. Patent 10,408,638 B2 (2019), as applied to claim 1 above, and further in view of Official Notice.
As to claim 5, Gordon et al., as modified by Berntorp et al., discloses the apparatus of claim 1.  Gordon et al. does not disclose an arrow indicating trajectory, as claimed.  
The Examiner takes Official Notice that wherein the graphical view includes an arrow indicating a trajectory of the world object of the selected decision component is well-known and common knowledge in the relevant art.  Displaying arrows indicating directions of movement is a simple feature of this type of display.  

As to claim 7, Gordon et al., as modified by Berntorp et al., discloses the  apparatus of claim 1.  Gordon et al. does not disclose a bounding box, as claimed.  
The Examiner takes Official Notice that wherein the first graphical indicator of the world object being at least one of a bounding box around the world object or a shading of the world object is well-known and common knowledge in the relevant art.  Displaying a bounding box or shading is a simple feature of this type of display.  
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the apparatus of claim 1, as disclosed by Gordon et al., as modified by Berntorp et al., with the use of bounding boxes or shading on the display to indicate features, as claimed, to display the information in a common and easy to understand display to the user to allow for understanding of the driving decisions.
As to claim 8, Gordon et al., as modified by Berntorp et al., discloses the apparatus of claim 1.  Gordon et al. does not disclose a shading, as claimed.
The Examiner takes Official Notice that wherein the world object being a portion of the vehicle transportation network, and wherein the first graphical indicator being a shading of the portion of the vehicle transportation network is well-known and common 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the apparatus of claim 1, as disclosed by Gordon et al., as modified by Berntorp et al., with the use of shading on the display to indicate features, as claimed, to display the information in a common and easy to understand display to the user to allow for understanding of the driving decisions.
As to claim 12, Gordon et al., as modified by Berntorp et al., discloses the  method of claim 11.  Gordon et al. does not disclose an overlay, as claimed.
The Examiner takes Official Notice that wherein the graphical view is displayed as an overlay of a satellite view of the scene is well-known and common knowledge in the relevant art.  Displaying a satellite view with layers is a simple feature of this type of display.  
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the apparatus of claim 11, as disclosed by Gordon et al., as modified by Berntorp et al., with the use of a satellite view, as claimed, to display the information in a common and easy to understand map to the user to allow for understanding of the driving decisions.
As to claim 13, Gordon et al., as modified by Berntorp et al., discloses the method of claim 12.  Gordon et al. does not disclose a display request, as claimed.
The Examiner takes Official Notice that wherein the explanation is displayed to the tele- operator in response to the tele-operator responding to a request from the AV for 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the apparatus of claim 12, as disclosed by Gordon et al., as modified by Berntorp et al., with the use of a selective display, as claimed, to display the information when desired by the user to provide the explanation when desired to allow for understanding of the driving decisions.
As to claim 14, Gordon et al., as modified by Berntorp et al. discloses the method of claim 11.  Gordon et al. does not disclose a dialog window, as claimed.  
The Examiner takes Official Notice that outputting the explanation in a dialog window, wherein information from the AV is displayed as text in the dialog window is well-known and common knowledge in the relevant art.  Displaying the explanation in a dialog window is a simple feature of this type of display.  
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the apparatus of claim 11, as disclosed by Gordon et al., as modified by Berntorp et al., with the use of a dialog box, as claimed, to display the information when desired by the user to provide the explanation when desired to allow for understanding of the driving decisions.
As to claim 15, Gordon et al., as modified by Berntorp et al. discloses the method of claim 14. Gordon et al. does not disclose a highlight and hot word, as claimed.  
The Examiner takes Official Notice that highlighting and using a hot word in the display is well-known and common knowledge in the relevant art.  Displaying the highlighted material and using a hot word is a simple feature of this type of display.  

As to claim 16, Gordon et al., as modified by Berntorp et al., discloses the method of claim 15.  Gordon et al. does not disclose using the same color, as claimed.
The Examiner takes Official Notice that highlighting and using a hot word in the same color in the display is well-known and common knowledge in the relevant art.  Displaying the highlighted material and using a hot word is a simple feature of this type of display and making the most important information the same color would alert the driver to the situation.  
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the apparatus of claim 15, as disclosed by Gordon et al., as modified by Berntorp et al., with the use of highlighting and a hot word in the same color, as claimed, to quickly get the relevant information to the user would allow for faster understanding of the driving decisions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666